UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer  Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the date of 09 February, 2011 ALLIED IRISH BANKS, public limited company   Bankcentre, Ballsbridge, Dublin 4, Republic of Ireland Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ﻿ For Immediate Release 9th February 2011 Allied Irish Banks, p.l.c. Capital Update Allied Irish Banks, p.l.c. ("AIB") [NYSE:AIB] notes today's announcement by the Minister for Finance that the Government is postponing further capital injections into AIB and other banks. We note this postponement is pending the appointment of the new Government, following the upcoming election on 25th February. The short delay may also allow time to consider the outcomes of the Prudential Capital Assessment Review, which is being undertaken by the Central Bank of Ireland and is expected to be completed by the end of March 2011. - ENDS - For further information, please contact: Alan Kelly Catherine Burke General Manager, Corporate Services Head of Corporate Relations and Communications AIB Group AIB Group Dublin Dublin Tel: +353-1-6412162 Tel: +353-1-6413894 email: alan.j.kelly@aib.ie email: catherine.e.burke@aib.ie Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  ALLIED IRISH BANKS, p.l.c. (Registrant) Date 09 February, 2011 By: Bernard Byrne Chief Financial Officer Allied Irish Banks, p.l.c.
